Citation Nr: 0612223	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  03-11 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected hemorrhoids, currently evaluated as noncompensably 
disabling.

2.  Entitlement to an increased evaluation for service-
connected bilateral pes planus, currently evaluated as 50 
percent disabling.

3.  Entitlement to an effective date prior to March 5, 2001, 
for the assignment of a total disability evaluation based on 
individual employability (TDIU).

4.  Entitlement to an effective date prior to March 5, 2001, 
for an award of a 50 percent disability rating for service-
connected bilateral pes planus, including on the basis of 
clear and unmistakable error (CUE) in a January 1972 rating 
decision.  

5.  Entitlement to a compensable disability evaluation for 
service-connected hemorrhoids, on the basis of clear and 
unmistakable error (CUE) in a November 1971 rating decision.

6.  Entitlement to service connection for bone loss and teeth 
removal, to include as secondary to radiation exposure.



ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
November 1953, and August 1954 to June 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  In a July 2002 rating decision, 
the RO assigned a 50 percent disability evaluation to 
service-connected bilateral pes planus effective March 5, 
2001, and denied entitlement to an increased compensable 
evaluation for service-connected hemorrhoids.  In July 2002, 
the veteran filed notices of disagreement as to the effective 
date assigned to the grant of the 50 percent evaluation 
assigned to bilateral pes planus, including on the basis of 
CUE in the January 1972 rating decision, and with regard to 
the disability rating assigned to service-connected 
hemorrhoids.  In October 2002, the veteran filed a notice of 
disagreement with regard to the 50 percent disability rating 
assigned to service-connected pes planus.  In a November 2002 
rating decision, the RO granted entitlement to a TDIU 
effective March 5, 2001, and denied entitlement to service 
connection for bone loss and teeth removal.  In February 
2003, the veteran filed a notice of disagreement with regard 
to the denial of service connection, and in March 2003 filed 
a notice of disagreement as to the effective date assigned to 
the grant of a TDIU.   A statement of the case was issued in 
March 2003 with regard to increased disability ratings for 
pes planus and hemorrhoids (including a CUE analysis), 
service connection for bone loss and teeth removal, and 
entitlement to an earlier effective date for the 50 percent 
disability rating for pes planus (including a CUE analysis), 
and a substantive appeal was received in April 2003 with 
regard to all issues.  In July 2005, the RO issued a 
supplemental statement of the case with regard to the issues 
perfected on appeal in April 2003, and included the issue of 
entitlement to an earlier effective date for the grant of a 
TDIU.  A substantive appeal was received in August 2005 with 
regard to this issue.

On the VA Appeal Cover Sheet attached to the veteran's claims 
folders, the issues of entitlement to service connection for 
diabetes mellitus and hypothyroidism are listed as issues on 
appeal.  These claims were denied in a November 2002 rating 
decision; however, the veteran has not submitted a notice of 
disagreement, thus these issues are not in appellate status.

In September 2002, the veteran appointed Disabled American 
Veterans as his representative; however, he revoked the Power 
of Attorney in October 2002.  The veteran, therefore, is 
proceeding unrepresented.

The issue of entitlement to service connection for bone loss 
and teeth removal is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.



FINDINGS OF FACT

1.  The veteran's hemorrhoid disability is not productive of 
large or thrombotic hemorrhoids which are irreducible with 
excessive redundant tissue.  

2.  The current 50 percent evaluation assigned to bilateral 
pes planus is the maximum evaluation under the rating 
criteria, and his bilateral pes planus have not resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  

3.  The veteran's informal claim for increased compensation 
based on individual unemployability was received on February 
12, 2002.

4.  In response to the veteran's March 5, 2001 claim for an 
increased disability rating for pes planus, a July 2002 
rating decision granted a 50 percent disability rating 
effective March 5, 2001.

5.  By rating decision in November 2002, upon a finding of 
clear and unmistakable error, service connection was 
established for Dupytren's contractures, second, third, 
fourth, and fifth fingers, left hand, rated 30 percent 
disabling, effective July 1, 1971.  

6.  This disability together with the previously service-
connected disabilities resulted in a combined service-
connected disability rating of 70 percent, effective March 5, 
2001.

7.  The RO subsequently determined that the veteran was 
unable to secure or follow a substantially gainful occupation 
due to his service-connected disabilities, effective March 5, 
2001.  

8.  It was not factually ascertainable during the one year 
period prior to the veteran's TDIU claim that the 
disabilities for which service connection had been 
established effective March 5, 2001, had increased in 
severity so as to preclude substantially gainful employment.  

9.  In response to the veteran's initial claim of service 
connection for pes planus, a November 1971 rating decision 
granted service connection for pes planus, and assigned a 10 
percent disability rating, effective July 1, 1971.  Upon a 
November 1971 request for reevaluation, a January 1972 rating 
decision granted a 30 percent disability rating, effective 
July 1, 1971.  The veteran was notified of this decision and 
his appellate rights in January 1972, and did not submit a 
notice of disagreement within one year of the notice letter.

10.  In response to the veteran's initial claim of service 
connection for hemorrhoids, a November 1971 rating decision 
granted service connection for hemorrhoids, and assigned a 
noncompensable disability rating, effective July 1, 1971.  
The veteran was notified of this decision and his appellate 
rights in November 1971, and did not submit a notice of 
disagreement within one year of the notice letter.

11.  The November 1971 and January 1972 RO rating decisions 
were consistent with and reasonably supported by the evidence 
then of record, and the existing legal authority, and it did 
not contain undebatable error that would have manifestly 
changed the outcome.



CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2005).

2.  The criteria for the assignment of a disability rating in 
excess of 50 percent for bilateral pes planus have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5276 (2005). 

3.  The criteria for an effective date prior to March 5, 
2001, for the award of a TDIU rating have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400 
(2005).

4.  An effective date prior to March 5, 2001, for the 
assignment of a 50 percent disability rating for pes planus 
is not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2005).

5.  The January 1972 rating decision that granted a 30 
percent disability rating for pes planus is final.  38 
U.S.C.A. § 7105(c) (West 2002).  

6.  The January 1972 rating decision that granted a 30 
percent disability rating for pes planus was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.105 (2005).

7.  The November 1971 rating decision that granted a 
noncompensable disability rating for hemorrhoids is final.  
38 U.S.C.A. § 7105(c) (West 2002).  

8.  The November 1971 rating decision that granted a 
noncompensable disability rating for hemorrhoids was not 
clearly and unmistakably erroneous.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.105 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to the 
issue of clear and unmistakable error.  The Court has held 
that the VCAA does not apply to CUE actions.  See Livesay v. 
Principi, 15 Vet. App. 165 (2001)(en banc) (holding VCAA does 
not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. 
App. 302 (2001) (holding VCAA does not apply to RO CUE 
claims).  The general underpinning for the holding that the 
VCAA does not apply to CUE claims is that regulations and 
numerous legal precedents establish that a review for CUE is 
only upon the evidence of record at the time the decision was 
entered (with exceptions not applicable in this matter).  See 
Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 
240 F.3d 1348 (Fed. Cir. 2001) (affirming the Court's 
interpretation of 38 U.S.C. § 5109A that RO CUE must be based 
upon the evidence of record at the time of the decision); 
Disabled Am. Veterans v. Gober, 234 F. 3d 682 (Fed. Cir. 
2000) (upholding Board CUE regulations to this effect).

With regard to the claim for earlier effective dates, and 
entitlement to increased disability ratings, the VCAA is 
applicable.  The United States Court of Appeals for Veterans 
Claims (Court's) decision in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
decision has since been replaced by Pelegrini v. Principi, 18 
Vet. App. 112 (2004), in which the Court continued to 
recognize that typically a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

In this case, the Board acknowledges that a VCAA letter was 
not issued prior to adjudication of the veteran's claims for 
earlier effective dates and increased disability ratings.  
The RO, however, issued a VCAA letter in May 2004 with regard 
to all of the issues being decided on appeal.  Thus, the 
Board finds no prejudice to the veteran. 

VA has fulfilled its duty to notify the veteran in this case.  
In the May 2004 letter, the RO informed the veteran of the 
applicable laws and regulations including applicable 
provisions of the VCAA, the evidence needed to substantiate 
his claims for earlier effective dates and increased 
disability ratings, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In these documents, VA informed the 
veteran that it would obtain the available records in the 
custody of federal departments and agencies and request 
medical records from identified private health care 
providers.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Although the present appeal 
involves claims for increased ratings, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  
       
In the present appeal, the appellant has claimed entitlement 
to an earlier effective date for the assignment of a TDIU, 
and has claimed an increased rating and earlier effective 
date for the award of a 50 percent disability rating for 
service-connected bilateral pes planus, and thus has been 
notified of all elements outlined in Dingess.  With regard to 
the appellant's claim for an increased evaluation for 
service-connected hemorrhoids, there has been no notice of 
the types of evidence necessary to establish an effective 
date.  Despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant a letter in 
May 2004 in which it advised the veteran of the evidence 
necessary to support his increased rating claim.  Since the 
Board concludes below that the preponderance of the evidence 
is against entitlement to the increased rating claim, any 
questions as to the effective date to be assigned are 
rendered moot. 

The Board also finds that all necessary development has been 
accomplished in this case.  The RO has made reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claims.  The RO has 
generally advised the veteran to submit any evidence in 
support of his claims which he had in his possession, and 
that they would assist him in obtaining any evidence he was 
not able to obtain on his own.  Id.; but see VA O.G.C. Prec. 
Op. No. 1-2004 (Feb. 24, 2004).  The veteran has not 
indicated, and there is otherwise no indication that there 
exists any pertinent outstanding evidence that is necessary 
for a fair adjudication of the claims that has not been 
obtained.

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are post-
service treatment records.  There is no indication of 
relevant, outstanding records which would support the 
veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(1)-(3).  

The veteran was afforded a VA examination in January 2002 
with regard to his claim for increased disability ratings.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report obtained is thorough and contains 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.

I.  Increased disability ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Hemorrhoids

Service connection is in effect for hemorrhoids rated 
noncompensably disabling, effective July 1, 1971.  In March 
2001, the veteran filed a claim for an increased disability 
evaluation.  

In January 2002, the veteran underwent a VA examination.  The 
veteran denied any surgery for his hemorrhoids.  He reported 
intermittent rectal bleeding, most recently three months ago.  
He reported having to take a shower twice a day, otherwise he 
has anal irritation.  On anal examination, there was a large 
.5 centimeter diameter external hemorrhoid at nine o'clock as 
he bent over the examining table.  The examiner's impression 
was external hemorrhoids.  The examiner referred the veteran 
for a flexible sigmoidoscopy because of the rectal bleeding; 
however, apparently the veteran refused to undergo the 
procedure.  

In his notice of disagreement, the veteran clarified that his 
claim for an increased disability rating was for an external 
hemorrhoid, not an internal hemorrhoid.  He also explained 
that he refused to undergo the sigmoidoscopy without a second 
opinion.  The medical records and statements from the veteran 
do not reflect that he has sought further treatment for his 
hemorrhoids, nor is there any indication that he has sought a 
second opinion with regard to the recommended sigmoidoscopy.

Under 38 C.F.R. § 4.114, Diagnostic Code 7336, a zero percent 
rating is warranted for hemorrhoids (external or internal) 
where there is evidence of mild to moderate symptomatology.  
A 10 percent rating is warranted where there is evidence of 
large or thrombotic hemorrhoids, which are irreducible, with 
excessive redundant tissue, and frequent recurrences.  A 20 
percent evaluation, the maximum allowed, is warranted where 
hemorrhoids are present, with persistent bleeding and 
secondary anemia, or with fissures.

The veteran's service-connected hemorrhoids are rated as zero 
percent disabling pursuant to Diagnostic Code 7336.  

Applying the schedular criteria to the evidence set forth 
above, the Board finds that the criteria for a 10 percent 
rating for hemorrhoids have not been met.  On objective 
examination in January 2002, the examiner detected a large .5 
centimeter hemorrhoid; however, there were no findings that 
the hemorrhoid was irreducible with excessive redundant 
tissue to warrant assignment of a 10 percent rating.  As 
noted, the evidence of record does not contain any indication 
that the veteran has sought any post-service medical 
treatment for his hemorrhoid disability.  It was recommended 
at the January 2002 VA examination that the veteran undergo a 
flexible sigmoidoscopy, which he refused.  The evidence of 
record, therefore, contains no additional objective medical 
evidence to support a compensable disability rating.  Thus, 
the criteria for a 10 percent rating under Diagnostic Code 
7336 have not been met.

Bilateral pes planus

The highest rating assignable under the rating criteria for 
bilateral flatfoot, acquired, Diagnostic Code 5276, is 50 
percent which is warranted when there is bilateral flatfoot 
which is pronounced; marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo Achillis on manipulation, not 
improved by orthopedic shoes or appliances.  38 C.F.R. § 
4.71a, Diagnostic Code 5276.  

Service connection is in effect for bilateral pes planus 
rated 30 percent disabling, effective July 1, 1971.  In March 
2001, the veteran filed a claim for an increased rating, and 
in a July 2002 rating decision, the RO increased the 
veteran's disability rating to 50 percent, effective March 5, 
2001.  

An August 2001 VA outpatient treatment record reflects 
complaints of bilateral arch pain for many years.  He claimed 
that pain was better after buying a new pair of shoes.  He 
has many pairs that he rotates.  The examiner's assessment 
was bilateral plantar fasciitis.  He was instructed to 
continue wearing supportive shoes, and he was prescribed a 
cast for orthotics.  An October 2001 VA outpatient treatment 
record reflects the veteran's report of improvements in 
fasciitis pain since his last visit.  The orthotics fit well 
in length and width.  The assessment was pes planus and 
fasciitis.

The veteran underwent a VA examination in January 2002.  On 
physical examination, his feet were flat and valgus with 
medial bulging.  While seated on the examining table, there 
were low longitudinal arches (supple flat feet).  There was 
no tenderness or deformity other than the severe flat feet.  
The examiner diagnosed flat feet and requested x-rays and 
photos.  On x-ray examination, examination of the right foot, 
in the standard projections, showed slight to moderate 
degenerative changes involving the first metatarsophalangeal 
articulation with slight narrowing of the joint space.  
Minimal degenerative changes were also seen at the level of 
interphalangeal articulation of this digit.  There appeared 
to be very minimal degenerative changes of the first 
tarsometatarsal articulation.  No other significant bony or 
articular pathology was seen.  There were no prior 
radiographs for comparison.  Examination of the left foot, in 
the standard projections, showed moderately advanced 
degenerative changes involving the first metatarsophalangeal 
articulation with significant narrowing of the joint space.  
There appeared to be very minimal degenerative changes 
involving the first tarsometatarsal articulation.  There was 
apparent medial deviation of the terminal phalanx of the 
fourth digit on both sides with very minimal degenerative 
changes involving the distal interphalangeal articulation 
bilaterally.  No other significant bony or articular 
pathology was seen.  

Initially, the Board notes that the veteran's service-
connected disability is currently rated as 50 percent 
disabling, which is the highest rating assignable under the 
current rating criteria for bilateral flatfoot.  See 38 
C.F.R. § 4.17a, Diagnostic Code 5276; see Grantham v. Brown, 
114 F. 3d 1156, 1158 (1997).  The Board has carefully 
reviewed the evidence of record and finds that the 
preponderance of the evidence is against the grant of an 
evaluation in excess of 50 percent for bilateral flatfoot.

The Board has considered alternative diagnostic codes that 
potentially relate to the veteran's bilateral flatfoot.  The 
Board finds, however, that a rating in excess of 50 percent 
is not warranted under any alternative provision, and 
moreover, the rating criteria for the foot do not provide for 
a disability rating in excess of 50 percent.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5276 - 5284.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered but 
the record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his service-connected 
bilateral pes planus, by itself, has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization (i.e., beyond that contemplated in the 
assigned 50 percent evaluation).  The veteran is currently in 
receipt of a TDIU, effective March 5, 2001, however, such 
benefit was granted on the basis that as of that date he met 
the total schedular criteria under 38 C.F.R. § 4.16(a), due 
to his bilateral pes planus rated 50 percent disabling, 
effective March 5, 2001, and his Dupytren's contractures of 
the fingers of the left hand rated 30 percent disabling, 
effective July 1, 1971.  The objective medical evidence of 
record does not reflect that the veteran is unemployable due 
solely to his service-connected bilateral pes planus.  
Additionally, although the veteran has sought treatment for 
his bilateral pes planus, there is no indication that he has 
ever been hospitalized for this disability.  Consequently, 
under these circumstances, the Board finds that the veteran 
has not demonstrated marked interference with employment so 
as to render impractical the application of the regular 
rating schedule standards, and the evidence of record does 
not reflect frequent periods of hospitalization as 
contemplated by the extraschedular criteria.  In the absence 
of such factors, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In summary, for the reasons and bases expressed above, the 
Board has concluded that the grant of a 50 percent rating for 
bilateral flatfoot constitutes a full award of the benefit 
sought on appeal with respect to that issue.  See Grantham, 
114 F. 3d at 1158.  Accordingly, the benefit sought on appeal 
is denied.  The issue of entitlement to an earlier effective 
for the grant of the 50 percent disability rating, to include 
on the basis of CUE, is addressed below.  

II.  Earlier Effective Date

The law pertaining to the effective date of a VA claim for 
increase in disability mandates that unless specifically 
provided otherwise, the effective date for the increase shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The pertinent 
statute then goes on to specifically provide that the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if any application is 
received within one year from such date.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o).  If the increase became 
ascertainable more than one year prior to the date of receipt 
of the claim, then the proper effective date would be the 
date of claim.  In a case where the increase became 
ascertainable after the filing of the claim, then the 
effective date would be the date of increase.  See generally 
Harper v. Brown, 10 Vet. App. 125 (1997).

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final.  38 U.S.C.A. § 7105.

TDIU

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disability, there must be an impairment so severe 
that it is impossible to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. 
Reg. 2317 (1992).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

A claim for a TDIU, is in essence, a claim for an increased 
rating.  Norris v. West, 12 Vet. 413, 420 (1999).  A TDIU 
claim is an alternate way to obtain a total disability rating 
without recourse to a 100 percent evaluation under the rating 
schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).

In August 1971, the veteran filed a formal claim of service 
connection for pes planus, hemorrhoids, defective vision, and 
burn contracture left hand.  The VA Form 21-526 claim 
application contained a section with regard to any contention 
that he was totally disabled, and the veteran marked an "X" 
through this section.  As noted, in a November 1971 rating 
decision, entitlement to service connection for pes planus 
was granted and a 10 percent disability rating was assigned, 
and entitlement to service connection for hemorrhoids was 
granted and a noncompensable disability rating was assigned.  
Both ratings were assigned effective July 1, 1971.  
Entitlement to service connection for burn contracture left 
hand, and refractive error were denied.  As noted, in 
December 1971, the veteran underwent a VA examination with 
regard to his pes planus.  He indicated that he was 
unemployed.  He complained that his feet swell when standing 
extended periods.  The examiner diagnosed 4th degree pes 
planus with marked pronation.  As discussed, in a January 
1972 rating decision, the RO increased the veteran's 
disability evaluation assigned to pes planus to 30 percent, 
effective July 1, 1971.  

In March 2001, the veteran filed a claim for increased 
disability evaluations for his service-connected pes planus 
and hemorrhoids, and filed several claims of service 
connection with regard to other claimed disabilities.  In a 
July 2001 rating decision, the RO granted a 50 percent 
evaluation for service-connected pes planus effective March 
5, 2001, and denied entitlement to a compensable evaluation 
for service-connected hemorrhoids.  Per this decision, the 
Board has also denied entitlement to increased disability 
ratings for service-connected bilateral pes planus, and 
hemorrhoids.  

In February 2002, the veteran filed an informal claim for a 
TDIU, which was granted in a November 2002 rating decision, 
effective March 5, 2001.
In this rating decision, the RO also determined that the 
November 1971 rating decision was clearly and unmistakably 
erroneous for failing to grant service connection for 
Dupytren's contractures of the second, third, fourth, and 
fifth fingers of the left hand (claimed as burn contracture 
left hand), and thus granted service connection for this 
disability and assigned a 30 percent disability rating 
effective July 1, 1971.  Otherwise, to date, service 
connection is not in effect for any other claimed disability.

The veteran claims that the effective date for the grant of a 
TDIU should be July 1, 1971, as he was unemployable due to 
his service-connected disabilities as of that date.  The 
evidence of record reflects the veteran's contentions that he 
was unemployed upon separation from service to the present.  
Documentation submitted reflects that he volunteered for 
three years as a probation counselor for the court in Denver, 
Colorado from 1972 to 1975.  The veteran claims that he 
volunteered for several more years hoping that he would 
obtain employment with the City or County of Denver; however, 
he was unable to do so due to his service-connected 
disabilities.  The veteran claimed that he owned a television 
repair business on a part-time basis, however, the business 
failed due to larger stores, and long factory warranties.  
The veteran claimed in July 2002 correspondence that he had 
recently checked the qualifications as a "greeter" for Wal-
Mart, but such employment would require prolonged standing.  
He claims that he was denied employment at the Denver Mint, 
U.S. Postal Service, and the City of Denver due to his 
service-connected disabilities.  The evidence of record does 
not contain any documentation from these potential employers 
to reflect that he was, in fact, denied employment due to any 
disability limitations.

The veteran submitted a printout of his purported Social 
Security earnings from 1937 through 2000.  The documentation 
reflects social security taxed earnings in 1972, 1974 - 1976, 
and 1978 - 1984, and no social security taxed earnings in the 
following years:  1972, 1977, and 1985 - 2000.  

In a VA Form 21-8940, Application for Increased Compensation 
Based on Unemployability, received in July 2002, the veteran 
stated that his disabilities affected his full time 
employment on June 30, 1971, and that was the date he last 
worked full time.  He stated that he searched for suitable 
employment upon separation from service, however, he was 
disqualified from radio or television station work due to the 
limitations of his left hand and condition of his feet.  He 
could not climb towers because of his pes planus.

In August 2003, the RO proposed to the Director of VA 
Compensation and Pension (C & P) Service Advisory Review 
Staff that a TDIU be granted under the extraschedular 
provisions of 38 C.F.R. § 4.16(b), effective January 1, 1972, 
through March 4, 2001, with the exception of the year 1982.  
The RO referenced the veteran's social security earnings 
record which showed no earnings or only marginal employment 
from January 1, 1972 to the present with the exception of the 
year 1982.  The RO noted the veteran's claim that his 
service-connected disabilities prevented him from securing or 
maintaining any substantially gainful employment upon 
separation from service in June 1971.

In December 2003, the Director of C & P Service determined 
that entitlement to retroactive TDIU was not warranted.  The 
Director found that no error had been made in the November 
1971 rating decision with regard to the denial of service 
connection for a contracture that was a result of a burn in 
infancy.  There was no clear evidence that aggravation 
occurred.  It was noted, however, that service connection for 
Dupytren's contractures of the fingers of the left hand was 
protected.  See 38 C.F.R. § 3.951.  The Director also found 
that it is unknown whether the veteran's nonservice-connected 
disabilities prevented him from working.  There is no evident 
reason why the veteran was unable to be gainfully employed 
following his discharge from service.

From a review of the record, the veteran is claiming 
entitlement to an earlier effective date for the award of a 
TDIU, based on the contention that the effective date should 
reflect the date that he became unemployed.  Specifically, 
the veteran claims that the date should be July 1, 1971, the 
day after he separated from active service.  

The veteran was granted entitlement to a TDIU on the basis 
that effective March 5, 2001, he was deemed unable to follow 
a substantially gainful occupation by reason of service-
connected disabilities.  Specifically, he was awarded a 50 
percent disability rating for service-connected pes planus, 
effective March 5, 2001, and service connection was in effect 
for Dupytren's contractures of the fingers of the left hand 
rated 30 percent disabling, effective July 1, 1971 (see 
November 2002 rating decision).  Service connection is in 
effect for hemorrhoids rated noncompensably disabling, 
effective July 1, 1971.  Thus, it was determined that he was 
unable to engage in substantially gainful employment as a 
result of his previously service-connected disabilities and 
his newly service-connected disabilities as of that date.  
However, the disabilities which were service-connected prior 
to that date did not by themselves meet the criteria for a 
grant of TDIU; that is, the veteran was not unable to obtain 
and retain substantially gainful employment due to those 
disabilities which were service-connected prior to March 5, 
2001.  Although the veteran may very well have been 
unemployable prior to March 5, 2001, the disabilities 
service-connected at that time did not render him 
unemployable.  

As noted, the veteran informally claimed entitlement to a 
TDIU in February 2002.  However, based on his combined total 
evaluations effective March 5, 2001, a TDIU was granted, 
effective March 5, 2001.  There is clearly nothing of record 
suggesting that it was factually ascertainable that the 
disabilities for which service connection had been 
established effective prior to March 5, 2001, increased in 
severity within the one year period prior to the TDIU claim 
so as to warrant an earlier effective date.  There is no 
objective medical evidence reflecting that the veteran was 
unemployable due to his service-connected disabilities prior 
to March 5, 2001.  The veteran has claimed that he has been 
unemployed since his separation from active service, and was 
unable to secure employment due to his service-connected 
disabilities, however; there is no objective evidence to 
support this claim.  Prior to March 5, 2001, the disabilities 
which were service-connected at that time did not by 
themselves preclude substantially gainful employment.  
Accordingly, an effective date prior to March 5, 2001, for a 
TDIU is clearly not warranted.

Bilateral pes planus

In August 1971, the veteran filed an initial claim of service 
connection for pes planus.  The evidence on file at that time 
consisted of the veteran's service medical records.  

In a November 1971 rating decision, the RO granted 
entitlement to service connection for pes planus, assigning a 
10 percent disability rating, effective July 1, 1971.  In 
November 1971, the veteran submitted correspondence 
requesting a re-evaluation of his pes planus.  The veteran 
underwent a VA examination in December 1971.  

In a January 1972 rating decision, the RO assigned a 30 
percent disability rating, effective July 1, 1971.  The 
veteran was notified of this decision and his appellate 
rights in January 1972, and did not file a notice of 
disagreement within one year of the notice letter. 

In March 2001, the veteran filed a claim for an increased 
disability evaluation for service-connected pes planus.  The 
veteran underwent a VA examination in January 2002, which is 
discussed in detail in the section relating to entitlement to 
an increased disability rating.  As noted, the examiner 
diagnosed flat feet.

In a July 2002 rating decision, the RO increased the 
disability rating to 50 percent effective March 5, 2001.

In a July 2002 notice of disagreement, the veteran claimed 
that the effective date of the assignment of a 50 percent 
disability rating for pes planus should be July 1, 1971, 
which is the effective date of the grant of service 
connection, and the assignment of a 30 percent disability 
rating.  

The veteran did not submit a notice of disagreement within 
one year of notice of the January 1972 RO rating decision 
assigning a 30 percent disability rating for pes planus.  
Accordingly, this decision is final.  38 U.S.C.A. § 7105.  

The Board has considered whether it was factually 
ascertainable that the veteran's service-connected disability 
had increased in severity in the year prior to March 2001.  
The evidence of record, however, does not contain any medical 
evidence reflecting treatment for bilateral pes planus from 
March 5, 2000, to March 5, 2001.  The veteran underwent a VA 
examination in December 1971 to assess the severity of his 
disability, and the next medical treatment was in July 1990, 
where an assessment of tinea pedia is reflected.  
Subsequently, there is no medical evidence of treatment for 
his bilateral pes planus until August 2001, which occurred 
after the filing of his claim for increased disability.  
There is clearly nothing of record suggesting that it was 
factually ascertainable that his service-connected disability 
had increased in severity in the year prior to March 5, 2001.  
Accordingly, an effective date prior to March 5, 2001, for a 
50 percent disability rating for service-connected bilateral 
pes planus is clearly not warranted.

III.  Clear and Unmistakable Error (CUE)

The veteran has also claimed CUE in the January 1972 RO 
rating decision with regard to the assignment of a 30 percent 
disability evaluation for pes planus, and with regard to the 
November 1971 RO rating decision which assigned a 
noncompensable disability rating for hemorrhoids.

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of the assignment of disability ratings, will be 
accepted as correct in the absence of clear and unmistakable 
error.  In order for a claim of CUE to be valid, there must 
have been an error in the prior adjudication of the claim; 
either the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, 
the error must be "undebatable" and of the sort which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made, and a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.  Id.  Simply to 
claim CUE on the basis that the previous adjudication 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE, nor can broad-brush 
allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, non-
specific claim of "error" meet the restrictive definition 
of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  It is a very specific and rare kind of error of fact 
or law that compels the conclusion, as to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo, 6 Vet. App. at 
43.  

Where evidence establishes CUE, the prior decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating decision which constitutes a reversal of 
a prior decision on the grounds of CUE has the same effect as 
if the corrected decision had been made on the date of the 
reversed decision.  38 C.F.R. §§ 3.104(a), 3.400(k).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior final determination:

(1) [E]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at that time were incorrectly applied;

(2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made"; and

(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel, 6 Vet. App. at 245, 
quoting Russell, 3 Vet. App. at 313-14. 

Bilateral pes planus

The relevant laws and regulations in effect in January 1972 
with respect to the assignment of a disability evaluation for 
pes planus were essentially unchanged from those in effect at 
present.  An acquired flatfoot condition will be rated as 
noncompensable where mild with symptoms relieved by built-up 
shoe or arch support.  A moderate disability with weight-
bearing over or medial to the great toe, inward bowing of the 
tendo Achilles, pain on manipulation and use of the feet will 
be rated as 10 percent disabling for a bilateral or 
unilateral condition.  A severe disability with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities will be rated as 
20 percent disabling where unilateral and as 30 percent 
disabling where bilateral.  A pronounced disability with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances will be rated as 30 percent disabling 
where unilateral and as 50 percent disabling where bilateral.  
38 C.F.R. Part 4, Diagnostic Code 5276 (1972, 2005).

The veteran argues that the January 1972 rating decision was 
clearly and unmistakably erroneous in failing to award a 50 
percent disability rating for pes planus.  In reviewing all 
of the evidence on file, the Board can find no clear and 
unmistakable error of fact or of law in the RO's January 1972 
rating decision.  

The evidence before the RO in January 1972 was duly 
considered in the rating decision.  The evidence which was on 
file and considered at the time included service medical 
records and a December 1971 VA examination.

A February 1953 service medical record reflects a diagnosis 
of pes planus second degree.  A November 1953 examination 
performed for separation purposes reflects a diagnosis of pes 
planus second degree.  The examiner noted that his pes planus 
was symptomatic after prolonged walking.  A February 1959 
service medical record reflects complaints of pain in the 
feet with standing, walking or marching for 7 years, and 
cramping at night.  He had a change in job assignment because 
of his foot problems.  He claimed that he could not perform 
adequately as a clerk-typist because of flexion contracture 
of fingers due to burns.  On physical examination of the 
feet, the examiner noted severe flatfeet with pronation and 
heel valgus.  There was no limitation of ankle or tarsal 
joint motion.  A February 1969 examination reflects a 
diagnosis of flat feet.  An October 1969 service medical 
record reflects a diagnosis of pes planus - severe bilateral.  
A November 1970 physical profile serial report reflects a 
diagnosis of pes planus (severe flat feet) with heel valgus 
and severe medial bulging.  An examination performed for 
separation purposes in November 1970 reflects a diagnosis of 
severe pes planus, and a "3-Profile."  

As noted, upon a request for reconsideration, the veteran 
underwent a VA examination in December 1971.  At the 
examination, the veteran complained that his feet swell when 
standing for extended periods.  On examination, both feet 
were fourth degree pes planus.  He had completely flat soles 
with marked medial bulging (pronations).  There were no 
callosities, and good heels.  The examiner diagnosed pes 
planus fourth degree with marked pronation.  Subsequently, in 
a January 1972 rating decision, the RO granted a 30 percent 
disability rating, effective July 1, 1971.

As noted, a CUE claim must be based on the evidence in the 
record when the prior decision was rendered.  Pierce v. 
Principi, 240 F.3d 1348, 1353 (Fed. Cir. 2001).  
The adjudication in January 1972 was correct given the state 
of the evidence at that time.  The RO's January 1972 rating 
decision was factually supportable by the record at that 
time, and both the positive and negative evidence of record 
were acknowledged.  Upon review of the January 1972 rating 
decision, it is apparent that the adjudicators reviewed the 
service medical records and December 1971 VA examination in 
making a determination as to the disability rating assigned.  
Judgments as to the credibility and probative value of 
individual items of evidence are inherent in the function of 
VA adjudicators.  A disagreement with how a prior 
adjudication evaluated the facts does not establish CUE.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995); Russell, supra.  

Further, to the extent that the veteran alleges that VA 
violated its duty to assist by not ordering further 
examination, failure to fulfill the duty to assist cannot be 
CUE.  Baldwin v. West, 13 Vet. App. 1, 5 (1999).  A Federal 
Circuit decision held that a failure to give a veteran a 
proper medical examination did not constitute a grave 
procedural error.  Cook v. Principi, 258 F.3d 1311 (Fed. Cir. 
2001).  Even if the error were not "grave and procedural," 
the deficiencies in the examination only leave an incomplete 
record rather than an incorrect one and are thus not CUE.  
Caffrey v. Brown, 6 Vet. App. 377 (1994).  Moreover, even 
were another medical examination to have been given, it is 
not certain that this evidence would have clearly and 
undebatably changed the outcome.  See Damrel, supra; Hazan v. 
Gober, 10 Vet. App. 511, 522-23 (1997).

In light of the foregoing, the Board concludes that the 
correct facts, as known at the time, were before VA 
adjudicators at the time of the January 1972 rating decision 
and that the statutory and regulatory provisions extant at 
the time were correctly applied.  The Board finds that there 
was no error which was undebatable and of the sort which, had 
it not been made would have manifestly changed the outcome at 
the time it was made.  

Although the veteran may claim that his bilateral pes planus 
manifested in a 50 percent disability rating, the veteran did 
not appeal the disability rating assigned in January 1972 and 
the determination became final in January 1973.  The law 
specifically provides that the effective date for the 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of the 
application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  The veteran did not submit a claim for an increase 
until March 2001, over 32 years after a final decision on the 
merits.  Additionally, the Board has also determined that an 
increase did not become factually ascertainable more than one 
year prior to the date of receipt of the claim in March 2001.  
Absent a showing of CUE in the January 1972 RO rating 
decision, an earlier effective for the award of a 50 percent 
disability rating for bilateral pes planus is not warranted.

Hemorrhoids

The relevant laws and regulations in effect in November 1971 
with respect to the assignment of a disability evaluation for 
hemorrhoids were essentially unchanged from those in effect 
at present.  See 38 C.F.R. 4.114, Diagnostic Code 7336 (1971, 
2005).

In support of his claim for an increased disability rating 
for service-connected hemorrhoids, the veteran has argued 
that he is entitled to at least a 10 percent disability 
rating under the schedular criteria, 38 C.F.R. § 4.114, 
Diagnostic Code 7336.  As discussed hereinabove, the Board 
has determined that a compensable disability rating is not 
warranted based on consideration of evidence of record in 
support of his March 2001 claim for an increase.  The veteran 
also argues that the November 1971 rating decision was 
clearly and unmistakably erroneous in failing to award a 
compensable disability rating for hemorrhoids.  In reviewing 
all of the evidence on file, the Board can find no clear and 
unmistakable error of fact or of law in the RO's November 
1971 rating decision.  

The evidence before the RO in November 1971 was duly 
considered in the rating decision.  The evidence which was on 
file and considered at the time included the veteran's 
service medical records.  An examination conducted in 
February 1969 reflects a medical finding of external 
hemorrhoids.  On an examination performed for separation 
purposes in November 1970, the examiner diagnosed mild 
hemorrhoids.  The examiner noted external hemorrhoids, unable 
to digitalize due to discomfort.

As noted, a CUE claim must be based on the evidence in the 
record when the prior decision was rendered.  Pierce, 240 
F.3d at 1353.  The adjudication in November 1971 was correct 
given the state of the evidence at that time.  The RO's 
November 1971 rating decision was factually supportable by 
the record at that time, and both the positive and negative 
evidence of record were acknowledged.  The medical evidence 
of record does not reflect any objective findings of large or 
thrombotic hemorrhoids, irreducible, with excessive redundant 
tissue, evidencing frequent recurrences.  In fact, the 
November 1970 examiner characterized the veteran's 
hemorrhoids as 'mild' as contemplated in the rating criteria 
for a noncompensable disability rating.  See 38 C.F.R. 
§ 4.114, Diagnostic Code 7336 (1971, 2005).  In any event, 
judgments as to the credibility and probative value of 
individual items of evidence are inherent in the function of 
VA adjudicators.  A disagreement with how a prior 
adjudication evaluated the facts does not establish CUE.  
Luallen, 8 Vet. at 95; Russell, supra.  

Further, to the extent that the veteran alleges that VA 
violated its duty to assist by not ordering a post-service 
examination, failure to fulfill the duty to assist cannot be 
CUE.  Baldwin, 13 Vet. App. at 5.  A Federal Circuit decision 
held that a failure to give a veteran a proper medical 
examination did not constitute a grave procedural error.  
Cook, supra.  Even if the error were not "grave and 
procedural," the deficiencies in the examination only leave 
an incomplete record rather than an incorrect one and are 
thus not CUE.  Caffrey, supra.  Moreover, even were a medical 
examination to have been given, it is not certain that this 
evidence would have clearly and undebatably changed the 
outcome.  See Damrel, supra; Hazan, 10 Vet. App. at 522-23.

In light of the foregoing, the Board concludes that the 
correct facts, as known at the time, were before VA 
adjudicators at the time of the November 1971 rating decision 
and that the statutory and regulatory provisions extant at 
the time were correctly applied.  The Board finds that there 
was no error which was undebatable and of the sort which, had 
it not been made would have manifestly changed the outcome at 
the time it was made.  

Although the veteran may claim that his hemorrhoids warranted 
a compensable disability rating, the veteran did not appeal 
the disability rating assigned in November 1971, and the 
determination became final in November 1972.  The veteran 
submitted a claim for an increase in March 2001, and, 
moreover, the Board has determined that the objective medical 
evidence does not support a compensable disability rating 
based on the current medical evidence of record.  Absent a 
showing of CUE in the November 1971 RO rating decision, a 
compensable rating from July 1, 1971, is not warranted.  


ORDER

Entitlement to a compensable disability rating for 
hemorrhoids is not warranted.  Entitlement to an increased 
disability rating for bilateral pes planus is not warranted.  
Entitlement to an effective date prior to March 5, 2001, for 
the award of a total disability evaluation based on 
individual employability (TDIU) is not warranted.  
Entitlement to an effective date prior to March 5, 2001, for 
the award of a 50 percent disability rating for bilateral pes 
planus is not warranted. The January 1972 rating decision was 
not clearly and unmistakably erroneous in granting a 30 
percent disability rating for bilateral pes planus, and 
entitlement to an effective date prior to March 5, 2001, for 
the award of a 50 percent disability rating for bilateral pes 
planus is not warranted based upon clear and unmistakable 
error (CUE) in the January 1972 rating decision.  The 
November 1971 rating decision was not clearly and 
unmistakably erroneous in denying a compensable disability 
rating for hemorrhoids.  To this extent, the appeal is 
denied.


REMAND

The veteran claims that he sought dental treatment at 
Fitzsimons Army Hospital in Colorado in 1972.  There is no 
indication that these records have been requested by VA.  
Under 38 C.F.R. § 3.159(c)(2), VA has a duty to make as many 
requests as are necessary to obtain relevant records from a 
Federal department or agency.  The RO, therefore, should 
request the veteran's treatment records from this medical 
facility.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should request the veteran's 
medical and dental treatment records from 
Fitzsimons Army Hospital in Colorado for 
the year 1972.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
file.

2.  The RO should, then, readjudicate the 
veteran's claim of entitlement to service 
connection for bone loss and teeth 
removal.  If the determination of this 
claim remains unfavorable to the veteran, 
the RO must issue a supplemental 
statement of the case and provide him an 
opportunity to respond before this case 
is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


